Case 19-01954-LMI Doci1 Filed 12/26/19 Page 1 of 37

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

 

MIAMI DIVISION

IN RE:
MAGNOLIA LANE CONDOMINIUM Case No.: 19-24437-LMI
ASSOCIATION, INC.

Debtor, Chapter 11

f

MAGNOLIA LANE CONDOMINIUM AP Case No.:
ASSOCIATION, INC

PLAINTIFF

¥.

SECURITY & FIRE SYSTEMS, INC.

/

¢

COMPLAINT TO AVOID AND RECOVER TRANSFERS PURSUANT TO
11. U.S.C. 547 AND 550 AND TO DISALLOW CLAIMS
PURSUANT TO 11 USC 502

COMES NOW, The Plaintiff MAGNOLIA LANE CONDOMINIUM
ASSOCIATION, INC., as Debtor and Debtor-in-Possession (Plaintiff, Debtor or Association”)
by and through its undersigned Counsel and files this Adversary Complaint to avoid and recover
preferential transfers against Defendant, Security & Fire Systems, Inc (Defendant). In support of
the Complaint, the Debtor hereby alleges upon information and belief that:

INTRODUCTION

1. This action is commenced pursuant to sections 547 and 550 of chapter 11 of title 11 of the
United States Code (“Bankruptcy Code”) to avoid and recover from Defendant, or from any other

person or entity for whose benefit the transfers were made, preferential transfers of property made
Case 19-01954-LMI Doci1 Filed 12/26/19 Page 2 of 37

by Debtor that occurred during the ninety (90) day period prior to the commencement of the
Debtor’s bankruptcy proceedings.

2. In addition, Plaintiff seeks to disallow, pursuant to sections 502(d) and (j) of the
Bankruptcy Code, any claim that Defendant has filed or asserted against the Debtor or that has
been scheduled for Defendant. Plaintiff does not waive but hereby reserves all of his rights and the
rights of the Debtor to object to any such claim for any reason, including, but not limited to, any
reason set forth in sections 502(a) through (j) of the Bankruptcy Code.

A. JURISDICTION AND VENUE

3. This court has jurisdiction of this adversary proceeding, which arises under the Bankruptcy
Code and relates to the above-captioned Chapter 11 Case pending in the United States Bankruptcy
Court for the Southern District of Florida (“Court”), pursuant to 28 U.S.C. §§ 157 and 1334(b).

4. This adversary proceeding is a “core” proceeding to be heard and determined by this Court,
pursuant to 28 U.S.C. § 157(b)(2).

5. Venue is proper in this district pursuant to 28 U.S.C. § 1409.

6. The statutory and legal predicates for the relief sought herein are sections 502, 547 and
550 of the Bankruptcy Code and Rules 3007 and 7001 of the Federal Rules of Bankruptcy
Procedure (“Bankruptcy Rules”).

7. Pursuant to Bankruptcy Rule 7008, the Plaintiff consents to entry of final orders or
judgments by this Court.

B. RELEVANT PROCEDURAL HISTORY

8. Parties. The Plaintiff /Debtor is a Non-For-Profit Florida Corporation who is responsible
for managing the business affairs and common areas of a condominium Association located in
West Kendall and known as Magnolia Lane Condominium Association, The Association consists

of 208 condominium units owned by individual owners.

2
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 3 of 37

9, The Chapter 11 Case Management Summary filed pursuant to Local Rule 20181-1(B)
(DE # 27) provides additional information about the Debtor and the Debtor’s business and the
events leading to Bankruptcy and is fully incorporated by reference.

10. The Defendant is a Florida for Profit Corporation who provides Burglar alarm and fire
alarm monitoring equipment and services for commercial and residential users.

11. Beginning on or about August 26, 2008, the Defendant and the Debtor entered into
various contracts for alarm services.

12. State Court Action. On December 12, 2017, Defendant (Security & Fire) filed a Two
(2) Count Complaint for Breach of a Fire Alarm contract entered into by the Defendant and the
Debtor. See Exhibit A.

13. The Debtor did not defend the lawsuit and a Default was entered against the Debtor on
April 24, 2018.

14. On June 11, 2018, Security and Fire (Defendant) filed a Motion for Final Judgment After
Default. The Motion for Default provides sparse information as to damages and relies on a one
page Sworn Statement of the President of the Defendant. See Exhibit B.

15. The Sworn statement contains no supporting documentation and provides conclusory
statements of amounts dues with no basis for the alleged amounts due. See Exhibit B.

16. On July 10, 2018, the Court entered a “Final Judgment After Default” awarding the
Plaintiff a total of $ 342,029.11 which includes award of unliquidated damages (hereinafter,
“Judgment”). The Judgment was entered without a Trial as to the unliquidated damages. See
Exhibit C.

Cc. FACTUAL BACKGROUND

17. The Defendant (Security & Fire) made numerous attempts at collection of the Judgment.

The Defendant made regular attempts to garnish the Debtor’s pre-petition bank accounts.
Case 19-01954-LMI Doci1 Filed 12/26/19 Page 4 of 37

18. On October 14, 2019, the Defendant sent a letter to the Plaintiff listing the current balance
due on the Judgment. The letter reflects payments made by the Plaintiff as well as Defendant’s
Garnishments of the Plaintiff's Account. See Exhibit D.

19. On October 28, 2019 , (hereinafter, “Petition Date”) Debtor filed a Voluntary Petition for
relief under the Bankruptcy Code.

20. During the ninety (90) day period prior to the Petition Date, or July 29, 2019 through
October 28, 2019 (“Preference Period”), the Defendant received § 21,134.98 from the Debtor for
The satisfaction of antecedent debts of the Plaintiff to the Debtor.

21. Specifically, the Defendant received the following funds from the Plaintiff:

 

e 09/17/2019 $ 10,209.53
e 09/25/2019 $ 8,838.85
¢ 10/28/2019 $ 2,086.60

TOTAL § 21,134.98.

22. On November 29, 2019, the Debtor sent a Demand Letter to the Defendant and demanded
the return of the Preference Payments Received by the Defendant. A copy of the letter is attached
as Exhibit E.

23. As of the date of the filing of this Complaint, the Defendant has refused to pay the Plaintiff
for the preference payments received by the Defendant from the Plaintiff.

D. CLAIMS FOR RELIEF

COUNTI
Avoidance of Preferential
Transfers — 11 U.S.C. § 547
24. Plaintiff hereby incorporates all allegations stated in paragraph 1 through 23 as though

fully set forth herein.
Case 19-01954-LMI Doc1 Filed 12/26/19 Page5 of 37

25. As more particularly described in paragraph 21 during the Preference Period, the Debtor
made the Transfers to or for the benefit of Defendant in an aggregate amount of $ 21,134.98.

26. The Transfers constituted transfers of an interest in property of the Debtor.

27. During the Preference Period, Defendant was a creditor at the time of each Transfer
by virtue of the State Court Judgment for which the Debtor was obligated to pay.

28. Each Transfer was to or for the benefit of a creditor within the meaning of Section
547(b)(1) of the Bankruptcy Code, because each Transfer reduced a debt or debts then owed by
the Debtor, as set forth in paragraph 16 AND 18.

29, Each Transfer or payments made by the Debtor to the Defendant during the preference
period was made for, or on account of, an antecedent debt or debts owed by the Debtor to
Defendant before such Transfers were made. The Defendant asserted a claim through the
Judgment which constituted a “debt” or “claim” (as those terms are defined in the Bankrupicy
Code) of Defendant prior to being paid by the Debtor, as set forth in paragraph 16 AND 18.

30. Each Transfer was made while the Debtor was insolvent. Plaintiff is entitled to the
presumption of insolvency for each Transfer made during the Preference Period pursuant to
Section 547(f) of the Bankruptcy Code.

31. Pursuant to Paragraph 21, each transfer from Debtor to Defedant set forth in paragraph 21
was made during the preference period.

32. Asa result of each Transfer, Defendant received more than Defendant would have received
if: (i) the Debtor’s case was under chapter 7 of the Bankruptcy Code; (ii) the Transfers had not
been made; and (iii) Defendant received payments of its debts under the provisions of the

Bankruptcy Code.
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 6 of 37

33, In accordance with the foregoing, each Transfer is avoidable pursuant to Section 547(b)
of the Bankruptcy Code.
34, Defendant was the initial transferee of the Transfer(s) and the person for whose benefit
the Transfer(s) were made.
35. Based upon the foregoing, Plaintiff is entitled to an order and judgment against Defendant:
(i) avoiding the Transfers under section 547(b) of the Bankruptcy Code; and

(it) entitling Plaintiff to recover the Transfers or the value of the Transfers from Defendant
under Section 550(a) of the Bankruptcy Code,

(iii) together with the award of pre- and post-judgment interest thereon from the date of
demand to the date of payment or other satisfaction of such order and judgment and the
costs of this action.
COUNT I
Recovery of Avoided Transfers
11 U.S.C. § 550
36. Plaintiff hereby incorporates all allegations stated in paragraph 1 through 23 as though
fully set forth herein.
37. Plaintiff is entitled to avoid the Transfers pursuant to Sections 547 of the Bankruptcy Code
("Avoided Transfers").
38. Defendant was the initial transferee of the Avoided Transfers and the person for whose
benefit the Avoided Transfers were made.
39. Pursuant to Section 550(a) of the Bankruptcy Code, Plaintiff is entitled to recover the

Avoided Transfers from Defendant, plus interest thereon to the date of payment and the costs of

this action.
COUNT Hl
Disallowance of All Claims
11 U.S.C. § 502(d) and (j)

40. Plaintiff hereby incorporates all allegations stated in paragraph 1 through 23 as though

fully set forth herein.
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 7 of 37

41, Defendant is an entity from which property is recoverable under Section 550 of the
Bankruptcy Code.

42, Defendant is a transferee of the Avoided Transfers avoidable under Sections 547
of the Bankruptcy Code.

43. Defendant has not paid the amount of the Avoided Transfers, or turned over such
property, for which Defendant is liable under Section 550 of the Bankruptcy Code.

44. Pursuant to Section 502(d) of the Bankruptcy Code, any and all claims of Defendant
and/or its assignee against the Debtor’s chapter 11 estate must be disallowed until such time as
Defendant pays to Debtor an amount equal to the aggregate amount of the Avoided Transfers, plus
interest thereon and costs.

45. Pursuant to Section 502(j) of the Bankruptcy Code, any and all claims of Defendant,
and/or its assignee, against the Debtor's chapter 11 estate or Plaintiff previously allowed by the
Debtor, must be reconsidered and disallowed until such time as Defendant pays to Debtor an

amount equal to the aggregate amount of all the All Avoided Transfers.

E. PRAYER FOR RELIEF

WHEREFORE, Plaintiff/Debtor prays that this Court grant relief and enter a judgment
Against Defendant as follows:

a) That the Avoided Transfers avoidable under Sections 547 of the Bankruptcy Code, in the
total aggregate amount of $ 21,134.98. be avoided;

b) That the Avoided Transfers, to the extent that they are avoided pursuant to Sections
547 of the Bankruptcy Code, be recovered by Plaintiff pursuant to Section 550 of the
Bankruptcy Code;

c) That any and all claims held by Defendant and/or its assignee be disallowed in accordance
with Section 502(d) of the Bankruptcy Code until Defendant satisfies the judgment;
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 8 of 37

d) That any and all claims held by Defendant and/or its assignee be disallowed in
accordance with Section 502(j) of the Bankruptcy Code until Defendant satisfies the
judgment;

e) That pre-judgment interest be awarded at the maximum legal rate running from the date
of filing of the Complaint to the date of judgment herein;

f) That post-judgment interest be awarded at the maximum legal rate running from the
date of judgment herein until the date the judgment is paid in full, plus costs;

g) That Defendant be required to pay forthwith the judgment amount awarded in favor of
Plaintiff; and

h)} That the Plaintiff be granted such other and further relief as the Court deems just and
proper,

RESPECTFULLY SUBMITTED: December 26, 2019

1 CERTIFY that a true copy of this ADVERSAY COMPLAINT was filed with the court

and served on all parties of Record and the US Trustee by CMECF December 26, 2019.
JOHN PAUL ARCIA, P.A.

Counsel for Debtor

175 SW 7" Street, Suite 2000
Miami, FL 33130

Phone: (786) 429-0410

Fax: (786) 429-0411

Email: parcia@arcialaw.com
By: /s/ John Paul Arcia, Esq.

Fla. Bar No. 73723

Copies to:
19-24437-LMI Notice will be electronically mailed to:

Office of the US Trustee ariel. rodriguez@usdoj.gov
Michael A. Frank, Esq., Counsel for Security & Fire Systems mfrank@bkclawmiami.com

Frank Perez-Siam, Esq., Counsel for Security Premium Finance, inc. fosiam1 @aol.com

Matthew Estevez, Esq., Registered Agent for Balerdi Group Corporation mse@mattestevez.com
Eddy Leal, Esq., Counsel for Balerdi Group Corporation el@leallegal.com

Morgan B. Edelboim, Esq., Counsel for Association Financial Services, LLC morgan@elrolaw.com
Derek Varona, Former Receiver for Magnolia Lane Condominium Association, Inc.

dvarona@seagrove.com
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 9 of 37

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

 

MIAMI DIVISION

IN RE:
MAGNOLIA LANE CONDOMINIUM Case No.: 19-24437-LMI
ASSOCIATION, INC.

Debtor, Chapter 11

/

MAGNOLIA LANE CONDOMINIUM AP Case No.:
ASSOCIATION, INC

PLAINTIFF

Vv.
SECURITY & FIRE SYSTEMS, INC.

i

COMPLAINT TO AVOID AND RECOVER TRANSFERS PURSUANT TO
11. U.S.C. 547 AND 550 AND TO DISALLOW CLAIMS
PURSUANT TO 11 USC 502

EXHIBIT-A
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 100f37 page 1 of 14

Filing # 65286392 E-Filed 12/12/2017 02:32:47 PM

IN THE CIRCUIT COURT OF THE 11TH
JUDICIAL CIRCUIT, IN AND FOR MIAMI-
DADE COUNTY, FLORIDA
CASE NO.

SECURITY & FIRE SYSTEMS, INC,,

Plainuff,

VS.

MAGNOLIA LANE CONDOMINIUM

ASSOCIATION, INC,, a Florida

corporation,

Defendant.
/

COMPLAINT FOR DAMAGES
The Plaintiff, SECURITY & FIRE SYSTEMS, INC., by and through undersigned
counsel, hereby sues the Defendant, MAGNOLIA LANE CONDOMINIUM
ASSOCIATION, INC., and states:

1, This is an action for damages which exceed fifteen thousand dollars ($15,000.00),
exclusive of interest and costs, and which is otherwise within the jurisdiction of
this court,

2. Venue is proper in Miami-Dade County, Florida, because the Defendant is located
in said County, and because the contracts upon which the Plaintiff's action is
based were executed and performed in Miami-Dade County, Florida.

3. Atail times materjal hereto, the Plaintiff, Security & Fire Systems,
Inc.(hereinafter referred to as “Security,” or “Plaintiff"}, maintained its principal

place of business in Miami-Dade County, Florida, and engaged in the business of

https:/Awww2.miami-dadeclerk.com/ocs/ViewerHHTMLS.aspx?QS=B6%2P9EwnZihih’2... 10/28/2019
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 110f37 Page 2 of 14

installing, modifying, maintaining, repairing, inspecting, and monitoring burglar
and fire alarm systems.

4. At all times material hereto, the Defendant, Magnolia Lane Condominium
Association, Inc. (hereinafter referred to as “Magnolia,” or “Defendant”}, was a
Florida corporation, with its principal place of business located in Miami-Dade
County, Florida.

5. At all times material hereto, the Defendant was the owner/operator of numerous
buildings in Miami-Dade County, Florida.

6, All actions precedent to the commencement of this action have occurred, or have
been performed, excused, satisfied, or waived,

FACTS COMMON TO ALL COUNTS

The Plaintiff realleges and reavers the allegations contained in Paragraphs 1-6 above, as if

set forth fully herein,

7, The Plaintiff and the Defendant have enjoyed a business relationship for @ period
beginning on or before August of 2008 until the present.

8, On August 26", 2008, the parties entered into a contract whereby Security was to
provide fire alarm services for a period of three (3) years to Magnolia at its
buildings located at 7403, 7407, 7408, 7411, 7415, 7417, 7419, 7423, 7425, 7427,
and 7429 S.W. 152™ Street, in Miami, Florida.

9, The services to be provided included an Annual Fire Alarm Inspection, and
Annual Single Station Smoke Detector Certification for the smoke detectors at

each building.

https://www2.miami-dadeclerk.com/ocs/ViewerHTML5 saspx?QS=B6™2fP9EwnZlliih%2... 10/28/2019
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 12o0f37 Page3 of 14

10,

li.

12,

13.

14,

15.

The contract provided that service charges for repairs, etc. to the alarm systems
would be billed pursuant to invoices provided by Security to Magnolia, and
charged separately from the inspection and certification fees.

In addition, the contract contemplated additional payments amounting to
$48,804.45, to be applied to a prior balance owed by Magnolia to Security.
Finally, the contract provided that the ownership of any equipment installed by
Security would remain the property of Security.

On February 1", 2011, the parties entered into a second contract, covering UI. Fire
Alarm Monitoring Service and Runner Service on Call for the buildings
containing UL equipment, to wit: Buildings 7401, 7405, and 7421 S,W. 152°?
Street.

The February 1", 2011 contract was for a period of five (5) years.

Four years after the execution of the two contracts referenced above, the parties
entered into two contracts which superceded the prior two.

COUNT I- BREACH OF CONTRACT

 

The Plaintiff realleges and reavers the allegations contained in Paragraphs 1-15 above, as

if set forth fully herein.

16,

On or about April 13", 2015, the Plaintiff and the Defendant entered into a third
contract, a copy of which is attached hereto as Exhibit “A” and made a part hereof
for all purposes. The contract was executed on April 14", 2015.

The contract provided for the Plaintiff to monitor the fire alarm systems, provide

Runner Service on Call, and Annual Single Station Smoke Detectors, and to

https://www2.miami-dadeclerk.com/ocs/Viewet HTMLS.aspx?QS=B6%2f9EwnZITiih”2.... 10/28/2019
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 13 0f37 Page 4 of 14

18.

19.

20,

ai,

22,

23.

provide related services for the Defendant at the fourteen (14) buildings owned by
it, as set forth above.

The contract provided for services to the Defendant’s building for a period of five
(5) years, with an additional three (3) year period of service unless notice was
provided as stipulated in Paragraph [8 of the contract that the Defendant intended
not to renew.

In return, the Defendant promised to pay $495.00 quarterly (in advance) for the
Fire Alarm Monitoring, and $600.00 quarterly (in advance) for the Runner on Call
Service. The Defendant further promised to pay $85.00 per hour per technician,
per building, for service to Single Station Smoke Detectors.

Schedule E, an addendum to the contract, provided that Security would conduct
all necessary Fire Inspections and Certifications, and provide other services as
specified in the Schedule, during the contract period, at the additional rates set
forth in the Schedule.

Paragraph 17 of the contract provided that, should payments not be made when
due, the Plaintiff could, at its sole discretion, accelerate all monies due for the
three year contract period,

Paragraph 15 of the contract provided that, should collection actions be necessary,
all costs of collection, including attorney’s fees shall be paid by the Defendant.
During the term of the contract, although all services were being provided as
required by the contract, the Defendant failed to make payments when due, and

ultimately ceased paying for the services received.

https://www?2.miami-dadeclerk.com/ocs/V iewerHTML35.aspx?QS=Bo%2f9EwnZiih%2... 10/28/2019
Case 19-01954-LMI Doci1 Filed 12/26/19 Page14of37 Page5 of 14

24,

25,

26,

27,

28.

The contract again provided that all equipment installed by Security at the
Defendant’s properties, was to remain the property of Security, and that the
ownership of said equipment would not pass to Magnolia.

During the contract period, allhough Security provided all services required by the
contract, Magnolia ceased making payments on the account.

Although Security demanded payment of the monies due and owing to it pursuant
to the terms of the contract, Magnolia failed and refused to make payments as
specified in the contract.

On August 22™ 2017, Security notified Magnolia that it was in breach of the
contract between the parties, and accelerated the monies owed accordingly.

Asa direct and proximate result of the Defendant's actions and omissions, the

Plaintiff suffered damages within the jurisdictional limits of this Court,

WHEREFORE, the Plaintiff demands judgment against the Defendant for damages in

excess of $15,000.00, plus late fees, interest, attorney's fees, and the costs of this action.

COUNT JJ- BREACH OF CONTRACT

The Plaintiff realleges and reavers the allegations contained in Paragraphs 1-15 above, as

if set forth fully herein.

29,

 

30.

On or about Apri! 14, 2015, the Plaintiff and the Defendant entered into a fourth
contract, a copy of which is attached hereto as Exhibit “B” and made a part hereof
for all purposes.

The contract provided that Security would instal] UL fire alarm equipment at the

Defendant’s properties, for an installation charge of $18,000.00, plus tax.

https://www2.miami-dadeclerk.com/ocs/ViewerHTML5 aspx?QS=B6%2f9EwnZlliih%2... 10/28/2019
Case 19-01954-LMI Doc1 Filed 12/26/19 Page15o0f37 Page 6of 14

31.

32.

33.

34,

35,

36.

37.

38.

39.

The installation charge was to be paid at a rate of $802.50 per month for twenty-
four (24) months.

In addition, the contract called for Security to monitor the system for a period of
three (3) years, and Magnolia to pay for the monitoring in advance, quarterly.

In addition, Security was to provide inspections and certifications of the system,
an annual emergency/exit inspection, and an annual smoke detector certification.
Finally, the contract stated that Security would provide runner services during
both business and off hours,

The ownership of the installed equipment was to transfer to the Defendant upon
the completion of the payment plans.

Although Security provided all of the required services during the contract period
Magnolia has failed and refused to pay in full for services rendered.

Although Security demanded payment of the monies due and owing to it pursuant
to the terms of the contract, Magnolia failed and refused to make payments as
specified in the contract.

On August 22", 2017, Security notified Magnolia that it was in breach of the
contract between the parties, and accelerated the monies owed accordingly.

As a direct and proximate result of the Defendant’s actions and omissions, the

Plaintiff suffered damages within the jurisdictional limits of this Court.

WHEREFORE, the Plaintiff demands judgment against the Defendant for damages in

excess of $15,000.00, plus late fees, interest, attorney's fees, and the costs of this action.

https://www2.miami-dadeclerk.com/ocs/ViewetHTMLS5 saspx?QS=B6%2f9EwnZlliih%2... 10/28/2019
Case 19-01954-LMI Doc1 Filed 12/26/19 Page16of37 Page 7 of 14

Respectfully Submitted,

Steven Mark Greenberg, P.A.
7510 N.W. 79" Avenue, Suite Q3
Tamarac, Florida 33321
Telephone: (954) 830-1002
Facsimile: (954) 430-9289
B-Mail: smgpase(@email.com

isi Steven M. Greenberg
Florida Bar Number 115046

https://www2.miami-dadeclerk.com/ocs/ViewerHTMLS.aspx?QS=B6%2f9EwnZliih’/2... 10/28/2019
Case 19-01954-LMI Doc1 Filed 12/26/19 Page17of37 Page 8 of 14

ae OR he Me ee Ee REBT, Dee

13016 SW, 128" Spect 9 Miami, Hrida 33186 p Tek: (305) 971-2944 p Fax: (305) 255-8860
: L: INFO@BURGFIRE,COM

Stet?

 

 

 

 

fe WAILSURGHIRE COM ee
Se a wa
FIRE AGREEMENT Agreement N*: SFOS0461
Tie apes made thie 13. day of APRLL 2015_by and between SECURITY & FIRE SYSTEMS, INC, Inc, (hereinafter referred to as “CompanSPSy"), and
MAGNOLLA LANE CONDOMINIUM. 85

Addrass 7401-J403-74 05-7407 750274) F714} S74] F-TRED FATS TALS TADS TAD FAQS SY

City(Stare/cip) MIAMI TL 33193 en

Phone (heteinniter referred to ag “Client”)

1. SERVICES:

1.4, Equipment: Company agree to provide, as part of the security services, the equipment detailed in Schedule A altsched Keretoand made « part of this Agrecment.
1.1 1 Equipment to be installed at the following, Toes . stove nidress . " . “pnt "

1.1.2 Equipment installstion charge (5 (Plus all applicable taxes
1 1 3MfEquipment Ownership remains with Company (attach Schedule B),
1.1.40] Equipment Gumership transfors to Cliont (attach Scheduls D}.

 

12 Monibly Services: Clitnt zgmees to pay Company for security services itemized below. s ~

 

 

Type of Service Service Charge of Service Tax Service Chaves
i Quarterly Fire Alam Monitoring Service $ 495.00 Type BTax SASS °
($55 G0 for only UL bldg, per month)
8 Quarteily Rusner Sorvice on catt i $00.96 Tu 442,00
($200 O0for all ron UL Bidgey .
1B Annual Single Station Smoke Dot £ —— OTex i
(Fated of L4 buildings-per btdg) * .
($85.00 pay hear mvanperbidel”
\the Service of §___ wilt be billed weordlagly is payable in advance Monthly, WOvorieriy, FiSeroi-Anaually, or DAnnually to
SECURITY & FIRE SYSTEMS, INC., AND/OR ITH ASSIGNS Address 13016 3,W, 128" Street > Miami, Piorida on the first day of tho month following the
estimated dag of cummencement of service which ig 20, a
2. TERM OF THIS AGREEMENT:

2.1 The primary term of this Agreement shail be for a period off . 5. (years) -yoats from the dates of first billing. Note Auto Renewal clause
on reverse side Section 18, This Agrectnent is non-cancelabie.
3. SERVICE:

i Calls for Service or Soles assistance should be directed to SECURITY & FIRE SYSTEMS, INC.
dreas___ MIAMI-DADE. PL Phone N° (305) 271-2065

4, ADDITIONAL TERMS: :
4.1 This Agreement consists of the tenns contained on this page, dhe-roverse sido of this documsult and on any attachments indlonted as dollows'
OSchedule A, OScheduleC, Schedule B, D Scheduls G, 1) Other 1 Fi
OSchodute B, OSchedule D, _O Scheduie F, D Schedule H, CQ) Other

 

 

5, CLIENT SELECTED SERVICES:

5.7 Ghent scerowledges that where burglar wed/or fire alarm of abcess control equipment is provided, the system is designed to detect entry only through those accesses
and/or ares actually covered by the equipment fisted on Schedule-A:al' this Age t, that such equipment performs oaly those functions, and the system is activated
only under the circumstances explained to the CHent. Further, Client soknowledges that (8) Company bas explained the Ful! range of protection, equipment and services
avediable to Client; b) Clent desires and hug contrected for only the equipment and servions itonized on thts Agreentent; and (¢) additional protection over and above that
provided hereln is available and may be obtained [rom Company at an séditional cast to the Client.

$2 CUIAT URDERSTANGS AND AREES THAT (© COMPANY SHOULD RE FOUNO LUBLE FOR LOSS OR.DAMAGE WECAVSE OF TRE FAILURE OF THE SYSTEM TD PERFOIM PROFEALY OR THE FRUGRE OF CORPANT 10 PERFOR ANT
OF ITS OBLIGATIONS OR I FEOYIDE ANT OF THE SERVICES TUTORED FORTH OM ALL SCHEOBLES ATTACHED NERETO, PWCLUDOKG, ITE KOT LOUIE TO VASTALLADION, SERVICE, HOMITONORG, OR THE FAWSRE OF SOT ELCIPHENT
IRITALLED 37, GR SEAVKE PERFORMED SY COHPROCT IM UCT WESPECT WHATSOEVER, COMMARTS LKDKITY SHALL NOY EXCEED A SEM EQUL TO THE AURAL SERVICE CHARGE AEERT CONTRACTED FOR MERE OR TWO
WORDRED AMD FIFTY DOLLAAS (5250.00), WHICHEVER LE THE LESSER AND THIS LIABAITY SkALL BE EXCRUSINE; AKD THAT THE PROVISIONS OF TRIS SECTION SARL APPLY TF LOSS OR CAMAGE, JRRESPECITVE OF CAUSE O8 CAGHA,
ASSULTS BIRECTLY Ot INDINECELY, 10 PERSON OX PROPERTT, FROX PERFORMANCE GR XOWPERTORMANCE OF Tht OULGATONS IMPOUED SY THA AGREEMENT, OF FROM WEGLIGENCE, ACTIVE O% OTWEN OFHERWISE, OF COMPAM?,
TS AGENTS, ANHIGHS 0% EMPLOYEES,

$, CHEAT FUATIER ACKEOWLEDGES THAT CENT HAS AEAD AND SHDEASTAMDS ALL OF THIS AGTEEHENE BKEUDIAG TRE TENHS AND COMDITIOMS OW THIS SIDE AND THE REVERE SHOE OF TMS COCUMENT, PARTICULALLY
PAUAGRASL $ REGARDING COMPAS (GASTATIONS OF UABILITE AND AGREES TO THE ABOUTS SET FOKTH THER AS WELL AS THOSE TERMS AXD CORDEIOKS OM ANT SCHEDULE ATTADNED MERETO AMD ACRROWLEDGES
RECHPY OF A TRUE COPY OF ALL APPLICABLE SCHEDULES,

IN WITNESS WHEREOF, and intending to be bound hereby, the parties hereto have executed this Agreement this l Y day of, BR p ts | 20] .
COMPANY 8) TY & FIRE SYSTEMS, INC, 4 CLIENT:
Andor its assigos ’
re sen By: A siden?

Ke
3 SUTTAGT. 2) MUST BE COMPLETED}
sed. By:
M. r j
(NOTE: SECTION 2.1 MUST BE COMPLETED)

1 hereby authonze Security & Fire Systems Inv. to fre my signature to work orders and this agreement necttsary for work belng performed on my behalf by Seously & Fire
Syste Inc.electronicaly, Said elevironia sigeafpre shell cbnatiiute my anthorization for Security & Fire System Inc to do the work ordered and will obligate me to pay for
seid work when myoiecd.

‘This Agreement shall not be binding apon Company uniess approved in writing hy an authorized Manager for Company. In the avept of non-approval, the sole Liability of
Compeny shall be refund te Client tho ammount that hes been paid to Company by Client upon execation of this Agreement,
NOTE: This Agreement Js not-yaby] untess signed by both parties
iE It 8 :
CON dicts

ALARM LICENSE # R'S LICENSE # EC13005550

     
  
 

 

tors
Water darko t ontract ty gruul dis i of oflemal ens

      
 

  
    
  

aes
PI EE GTeL

eee
FP cathe te si

      
 

 

https://www2.miami-dadeclerk.com/ocs/ViewerHTMLS -aspx?QS=B6%2f9EwnZlliih%2.... 10/28/2019
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 180f37 page 9 of 14

eure UN LG AST ATL
1 Increase In Service Charges

1,1 Company shal! have the right ansvually too ingrease the Service Charges provided for herein by the same wi (ite TZ rmonth Ingrease tn the "Consumer Price Index” {all elitss, al)
itetas) as pobliched by the US. Departmnons of Labar by giviag Client thurty (30) cays written a Inadvacee af te cfoctva dale of Bock inoresse Company shalt have the right to incieast
the Service Charges by an saount grester dum the CPI provided tbat Ciest approves auch ax Increase, Written nouce of wn inereaue greater then the CPI shall bo given cixty (60) days tr
advance of the offactive data ofteuch inercage, aod Clients falluro.to daay the ineresso within thirty (30) day of nutifcallon shall conwitune Clea s egroeraent tesachrincrease

1-2 Charges forgline and is cunt Sorvices are based upon Conipany stsvieo mates ia offtct ai the thie of tbs service and ave subject to change without notice.

2. Inctonrds in Taxes or Other Fons.
2.1 Clients solrowledga that all charyes for gervicas eet forth berela are based upon existing fodcral, state and local taxes and ailtity charges, including telephone
compasy Linecharger, any. Company rball have the right, xt any ttn, to nereage the monthly charges provided hereir to Tefect any adtdirional taxes, feos oF
charges whieli hereaiier ay be imposed on Company by any utility or govecummental egouoy relating to the torvicoley provided under the terme of this Agreement and
Client agess to pay the ume

3. len Dotns Asto Use of Sytem

‘FF The Cent shalhcaefulty ent propecty tent and sorthe aystem comediately pear to ths securing of tha prealtes wid cantfeily sext tho Sysioad th a manner
Prescribed by Company during the tenn of this Agreement. ifany defoct in operation oF the Syste develops, o¢ in the Saant of power fadlure, Interruption of
telephone service, oF other interruption et Cllenta pramiaes, Client shall notify Company immediately. Lfapaca/intentor p ion (lit, Ul
infrared, #20.) tx 6 pact of the Systere, Client sball walk test tho System in the wamaaer teropunended by Company.

JE When any device or protection Is need, including, but not Limited to, spece protection, whch muy bs affected by txbulence of slr, occupied airspace change o¢ other chstirbing
sonditions, Cent shail tam off or remove all things, animate or inanimade, includlag but not Hmited to forced ale bealan, air conditioners. homs, bells, animals and any other squrcos,
of bir turbulence or movement which may interfere with ibe eBectiveness of he System during closed perious while the alarm system 43.0. Clfert thalt notify Company of any
rontodeling of Olher ebauges ty the protested premists dist may effect the uperation.of the System, :

32 Clion shail cooperate with Company ia tha installation, operation and maztenauce of the System and shell follow all instructions and procedures Company tay prescribe foe the
operation of lia Syslam, the rendering of eqrvices and ihe provision of seepcity for the premises,

4. Authorized Personne!

43 Cent egrete to furnigh forthwith alist of the names, addresses and telephone musabessof alt persans authorized te enter of recur of Clisnts promizes and/or that stout be motified ix the
qvont ofan alarm. Clisntahall also furvsh a writen opening, closing and boliday sahedule, if opplicableto the eervices provided bereln, Clienl agrecs to provide all changes, revisions and
modifications too ths stove Company in wrllag in atintely masner,

5. ‘Third Puty indemnification .

3.1 When the Cent dtthe ordinary cpacee-of business has custody ofthe property of tilters, orter alarct systert extends to protect property of athens Cleat agcets to and shall [ndersnify,
demand and hold barmless Counpany, i employees and ageats for and againat all claims brought by patios otber than the parties to Ibis Agroompt, Tils provision shall apply to all claims
regardleas cause including Company's performance or failure to parform end incloding defects in products, dezign, installation, malntenance, operulion or bon-operation of the System
wieiber based upon negligence, sotive or prssve, warranty or ctrict or prodict lishility ob the part of Company, tts einployecs or agents, bur this provision shall no apply to class for leas or
damagesolely and directly caused by wr employes of Company while oo Clients precives,
6 Cuenl's Purchase Order .
$1 Th isundenitood ead ageved bp aad beteeen the putes hereta thal ifthers ia any confies bervegn thls Agreement and Chent"s Purchase Order this Agreement shall paverm, whether such
Pacchase Ordes I ptior of wubsequeal to this Agreement SPS has thd right of first refusal on new gnd repair eystenu.
7 Assignment by Cligat
7.1 Client neknowledges that (he sale or transfer of Client's. premisen shall cot rellove Client of duties and obligations under [his Agreemant ules Company oprocs iby toaster of this
Agreement,
3 Asepeece end / or Subcontractote of Company
5.1 Company shall bave (lis ight tg assign ibis Agreement iit whote or in past to any other person, firm or corporation and ebal] have the further Hight to subcontract ny durveiliaice,
romtonng, mantsnance, patrol, emorgemmy response, or olber services It susy pec. Citpnracknowledges that this Agroaunent, and parhioulerly thoay parmpraphs relating te Company's
maxisoum liability, and third party Indommificatlon, shall iyure lo che benefit of tod abe applicaule to nny assignees and/or ubeoutarloce of Company, end that thoy bind Cilent with respect to
taid assignees and/or sobrontrsotors with tha same force ad effect as they biad Cfientto Company,
9. Additional Scrvicos . :
51 Cent agrees (hot Client may subscribe for ov purchase additional gervices equipstspt or etcurity protection fiom Compaity wt agreed prices by written pesobuse order or soalract and that
any toch additional services, equipnient or protections shall, except for the prica to be governed exclusively by tis Agreement
0.3 ‘The Clinot agrees thal untess authodirad by Compalyy, any slleralions, remtoval oe bunpering withdas equlpment or the alfaching of amy device, contrivance or sypanatis be the eqarpiment
of any part therenf shall operate to void any warmnntita provided hercia,
9.3 (€uny agency or dure having jorisdlction, of Client by his or (13 qwa uct shall teqaire ov roake necessary ny changes ts the equipment orgiogtty dnstalled Client agrers, on demand, 10
pay forthe rensonable sost of such changes. ‘
1K Befvules Terntastion .
10.1 ia the avent (F) Client fuuls to pay any emeunt dun for the System, (L} Clieni {tila to comply with any of he feomay and condidons hereof, (111) Ciiont makes an assignment for the benefit
of creditota, (1V} a0 order for reliof is entered against Clieot uader way chaptes of the National Buakruptey Code ns amended, (V) arecelver of wistee 15 appointed for all or substanttally ait
oF the egtets of CUent, Company may pursue acy ond. o¢ more of the following remedies, which acw cumulative endnon-exchusive:
a} ‘Torstinate ali sereicer subscribed for kerunder by glviag five (5) days wilttee wattce te Cleat aad reaver all aracnots then due to Compeny,
b) Take porsassion of all Company owned squipmcnt,
so} Recover from Client oll arcounts dee hecwsde,
d) Pursue any other remedy at faw now or herbalter existing,
St Dieheys oF fiterruptiog
11 i Company asnwmes no kabulity for delay in thu installation of the Systera fos interruption of Services, or damage dona to any equipinent dus ta strikes, viet, floods, ornns, tarDyuaker,
fise, power failures, insurrection, titerruptiog or tmavailability of telephone or cable service, att of God, or for any biher eausa bayoud the control of Company, and will cot be required bo
Twovide matalletion for seraces, ot repairs, Client while intecuption of cervices dus to any auth cause mdy gontaua, . .
11.2 Company assumes ua liability for delay of installation or service dus to noo-coaperation of the ‘Clfont or bis agents in providing access to that wea of the promises where the equipment
is to be tocated of for delays or inierruptions of installation or service on any device or devices of the Clicos of of others to which Company's equipment is attached If Cilent is unable lo
have premites available for inetallasion of equipment within nlaety (90) days ofdate Company is rasdy to begio installation, Client absall pay any additional shor of opelpmcnt costs incuted
by Company dvs to price increasos occurring after the minety (90) days pertod has expired. Such additional costs chall be Lunited ta satra] gacieusas dn price bs payable upon
dernand.

i,

Tnsirtai

% 12] Company scknoerledges that Ht-centies Workers Compensation and public labiley i applicable to the work p worior this Agr

3S, Telephone Service

, qa ctenn ugroes 10 Ruraist any ievessary telephone bervice or telephone lings. at Cileng's opm expense. Any and all telephone company charges shall be bikied to Clients telephone bill,

untae agecified othaevrise it Paragraph 2 on the fost side oF this Agreement

14, Hleorical Current
141 The Client upregn to fumish any necessary electrical service and current through the Cilent's saoter aad at the Ciont’s ante expense. ;
14.2 Tite Clause, Paragragh tides used fo this Agrecmuent aro far reference only and are cot fo bo constitnted af governing the constroctios oF the speotite provisions in this Agreement

$$ Payraents: Delinquencies .
Tima chal nu pon Oa eoanlpt sFlnwalasd by Clint waless atbisrrnee aptried os lhe Eroat Leerraf, Toderved vical] wecrure cu ell ecrovets pray tha disety (0) dae ped suv ut thy
maximum allowable rae. All payrocels shall be dus end prysble at Company’y ober set forth oa the trout hereof If'an attorosy is eraplayed to collect any arsount due Company, Cilent
ages fo pay Company reasonable stiomnys fret and costs incuced when pormitted by applicable law. 1? Services ant discontineed bacsutt of Cifent's part due balance, and iftClient desires.
to Save the monitoring service revotlvaied, Cilent agrees te pay ut advance to Company a reconnect qharge to be fixed by Company wi a reasonab{e amount,

16. Entins Agreenrent, Modification, Waiver .
36,1 This waiting is intended by the paitica ux « Ginal expresstoa of het egreeiient and as & complete and exelosive staterment of ths terms thereat, This Agreement supersedes all prigr
papeereotations, nodersiandlogs oc agree onls ofthe parties, writen of oral, and stall constitute the tole tems and contdiilons of aie for all equipment and corvices, This Agreement can be
snpdifled only In writing, slpoed by the pariles or theft duly authorized age, No walver ors breach ofmny tere or condition ofthis Agreement shat! be construed to be a waiver of any
mutcocditis breach.

u focelerann Ci the apownte under parograptn 1 1-3, 4 1.3,1,.L4,1-2)1 3, ood 2 shall reall jo« defeat wader this contract eud wlEyacoer! and fuluec peyweuls duo uuxtor anid

pha shall inimediaiply become due wad payable, All sums duo wed payable shall boat Literest at the crachimumh sate Hlowed by law from date of defawlt nos) paid.

18. Reasvral Causa Usiess otharwise provided under the tenns of the nllavbed echechie, this Ayrocuant sbelLagonatically renew te a pododof 3 yeureag the ead oF suck poimary memo any

renewal torn thocestter unless Client shal] havo givok weltten notice to Company sixty (60) days befare the exd af the primary exewal terra. Notiow nus be sent vis certified return receipt

 

toni
I t fa nol received by the 10* of tho month the Cont rosorves the right to charge a late fes, whiok will be [3 pes moneh , 18% a year
19 Late Fee Lf paymest is oot received by the pany waar nocurs £.(/

 

https:/Awww2.miami-dadeclerk.com/ocs/ViewerHHTMLS.aspx?QS-B62fEwnZiliih’2... 10/28/2019
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 19 of 37 Page 10 of 14

 

 

 

top SCHEDULE E MAGNOLIA LANE CONDOMINIUM
a: FIRE SERVICES AGREEMENT WITH COMPANY
“ INSPECTIONS AND CERTIFICATIONS
1.1 AS PART OF FIRE SERVICE AGREEMENT 2.2.4 Fer-Cetl Movthiy Quarterly  SemAnnzally Annually
A) Annusl Eire Alarn Inspection / Certification — $300.00 ver bide
(-1401-24Q3-74 0S 7AUT-T409-741 b-741.4-749°F TEES. 1421-7423. FADS TAZT-TAD9 SW 152 AVED
BR ~ $350.00 per bldg
{7401-7408-7421 SW 152 AVE}
C) Annual UL Pire Certificates $200.00 ver bide
(1401-7405-7421 SW 152 AVE)
D} It fo Ml MZ, ver bide

{Tagging on Emergency/Exit Light Systetas & Cort, Tag
{7401 -7403-7608-7407-1409-7411-74]5-741 Te 7419-7821 -7423-7415-1427-7409 SW 152 AVE)
E) Anpuzl Sinate Station Smoke Deieeturs Cerscetton S250,00 peg Digs
(Fagging on Fire Alarm Systems & Cert. Tag}
{7A4G1-7403-7405-7 607 7409-741 1-741 5-749 FAD TMT 29-7 4I5-142 T7429 SW LST AVE}

The Service Charges of $__204640-(tax not inetucied) ___Ja payable 9046.40(tmn notinctudtg) Anomaly

 

 

  
 

 

 

A) Rouney Service Normal Busipese Hours S70 F. $ 5 s
Qormal Business Hrs, are 7 a.0,-6 p.m, M-F) (Per~ Call COVERS FInST 2 BRS MIN SERVICE CALL CHARGE )
&

 

B) Buauer Service Non-Noremal Business Hours E208 SE, BF
(Non-Normal Business Hrs. ate 6 pan. 7 a. MP & Sat. Sun} [Per -Calt COVERS FIRST 2 HRS MIN SERVICE CALL CHARGE }

 

15 AGREEMENT : .
LSE The subscriner has contracted with the Service Company for the Fire Alarm-System and / ar Service -at promises indleated on Service Agreement, (hereinafter
called the Promises) : ‘
},52 The subsoriber hus contracted with the Service Company to entter into agrocmnent with Central Station Service as per NFPA72 and [coal Firo Dapartment to
comply with Runner Service and Central Station Service and the subscrjber agrees to pay foes for such ws per price Listed an Schedule B

153 The Subscriber agreos with Company malatenance, testing and Inspoction fs included as per NPFA72,chat syniera will be maintained and fully functional at all
times and deffolencies repaired within 4 hour as per Co. Code Sect, 14-46 (a) and 14-663);if spocific past is needed to be able torepale deficiencies anc specifle part
needs to ba ordered, Company will advise AHT by means of letter, . i

1.54 The Subseriber agrecs wilh Comparty that runner shall be provided ‘with keys or other moans.to eccese alana as per Co, Code Seat 14-66(4)(0), in order to have
2 hour response afer notification of alprra.signal or supervisory signal and 4 hour response after potification of trouble Signal. Embnitoring ts required Customer
agrees that runtnicr will bo dignatohad without prior approval by Customer.

2. INSPECTIONS CERTIFICATIONS SERVICE

2.1 The Company and the Subscriber have entered into a Service Agreement whereirrand whereby the Company will provide edditional © Services for the
Subscriber, such services to canslat of thoge set and shall become part of 22.21 Terms of this Agreement. This agremontis non-cancelablc,

3} Direct call response by experienced operators, fo wn emergency conditiog wntit proper gufhoriiles are notified 1.2 Fire Services.

b) Direct call response until a station designuted by subscriber is notified,
¢) Direct dispatch of Sarvice Techmiolan billed on hourly baso fn accordance to existing price list on schedule.
ey Subscriber agrees to pay Company for Fire Alarm Setvices itemized xs part of 2.2.21 Terms of this Agreement atd shall be govern by Fire
Service Agresricat,
2.2 The Subscriber and ihe Company egree thet the Cotupany's sole and only obligation under Schedule shall be to service and inspection reports.
Report any deficlencles te Property Management or authority having jurisdiction ATL as outlined in NFPA 72 end 101.

«) Any deficiencies for repairs or madificalions of system which customer rejects docs not constitute waiver of this agreement The sole lipbility of
company under Schedule C is to report matfisnction, non-operational Life Safety Protective Devices.

b) The company sole responsibility shall be to summit dediciencies. Any febor for repairs und parts a7 to be billcd on & seperate itemized bill, onan
hourly basis. And at a current list pele for parts as per price list on schedule,

¢} The Subseriber ahall knmediately report to Compery any clait df inadequacy in or fathure of tho Firs Alarm systen!.

2.3 This Inspection, Certification shall contutue for es long as the Compary contracts ith the Subscriber ag per 22,1. As per Security Service Agreement
2.4 This Service Agreement may also be suspended at ihe Company's opunn, should the Foe Ales ‘System: Equipmentor the premitss becomnr so avbstentially
dunaged that further service is Impractible or refiasaé lo comply with NFPA 10)-72 UL.
£) The Company assumes no liability for delay in installation of the system, or interruption of service dusto strike, clots, floods, fires, acts of God, war, or
arty causes beyond the control of the Company, including interruption wn telephone service, The Company will not he mequized tb supply service 10 the
Subserlber while intevwuption of service due to any such couso shall continue.

3, LIABILITY

The Company thal not be liable forany loss or dursage caused by defeats or defloloncies in the Fire Alarm System Equinment nar shall fhe Campans inour ony dabiliey
for any delay da sespanec thas or non-response oF tne Pind Department or other authorities, institutions or individuals notified by the Company,

31 ibis understood and agreed by Subsoriber that the Company is not en insurer and that Insnrence, ifeny, covering personal Injury and property loss or damage ort
Subscriber's premises shall bo obtained by the Sebscriber; thet the Company is being pnid to monitor the Fire Alam System designed to reduce certain risks of
foss and that the amount being charged by the Company oro not sufitoiont ta guarentes that oo loss will oscar,

3.2 This Inspection, Certification, Service may anly be altered or modified by an agecement in wilting signed by both parties.

Vater Mark ot Contract is orunf cals Is na ocigyeal rags,

name Gloria Viren mums 6(/ pare__4/ 14-20[s—

 

 

https://www2.miami-dadeclerk.com/ocs/ViewerHTMLS aspx?Q S=B6%2f9EwnZlliih%2... 10/28/2019
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 20 of 37 Page 11 of 14

SECURITY & FIRE SYSTEMS, INC.

13016 8.W, 128" Street p Miami, Florida 33186 p Tet, (305) 971-2944 p Pax: (305) 255-8860

 

 

 

 

 

ra E-MAIL: INFO@BURGFIRE.COM
(i, ; WWW, BURGFIRE.COM
FIRE AGREEMENT Agreement N*: SFQ80401
ies Sa sade this_1¢_day of APRIL 2015 by and between SECURITY & FIRE SYSFEMS, INC., Inc, Giersinafter referred to as *“CompanSFSy")}, and
UM 8
Address 7427 SW 152 AVENUE. $s __
City/State/Zip) _MIAMIFL 33193
Phone (hereinafter referred to as “Chent™)
1, SERVICES:

LL, Equipment: Company sgree ta provide, as part of the scourity services, the equipment detalled in Schedule A uttarhed hereto aid made a part of this Agreoment
1.1 Equipment to be installed ar che following location: sbovesddress
1,1.2WEquipment installation charge UL FIRE ALARM SYSTEM INSTALL, (18,000.00_ {Flos aff applicable taxcs
1 1S Payment Plas 24 equal monthly papments of $802.50 over 24 month tan period at not intercet refs
{| 4lBquipment Ownership transi¢rs to Client upon completion of Payment Plans

 

1.2 Monthly Services: Clicat agrece to pay Company tor seounty eervices itemized below. ~~

Type of Service Monthly Service Charge Type of Service Tax Service Charge
W UL Fire Alarm Monltoring Service £ 55.00 WT 3385

\The Serviceof§ 176.5518 payable in advance CIMondhly, Quarterly, OSetm-Anavelly, or QAnaually to
SECURITY & FIRE SYSTEMS, INC, AND/OR [f3 ASSIGNS Addréss 13016 $.W 128 Street > Miami, Plorida on the fire! day of the month following the
estimated date of commencement of service which is, 20,

2, TERM OF THIS AGREEMENT;
LA The primary term of this Agreement shail be for a periad of” 3 (yee years from the dates of first billing. Nolo.Auto Reocwal clousy
on reverue side Section 18. This Agreement [s non-cancclable.
3, SERVICE:
v1 au for Service or Sales assistance should be directed 1o SECURITY & FIRE SYSTEMS, INC,
ress_. MIAMI-DADE, FE,” Phone IN= (305} 974-2944 ,
4, ADDITIONAL TERMS:
4.1 This Agreement consists of the-torms contaned on this page, the teverse side of this document andon any sMtachments indicated a follows:
OSchedule A, O8chedule C, WSchedule B, D Schedule G, © Other =| Fei =L¥i
BSchedule B, DSchoduleD, £1) Schedate F, 1 Schedute H, CJ Other

5. CLIENT SELECTED SERVICES;

5.1 Chent acknowledges that where burglar and/or fire alarm of a¢cess control equiprarnt is provided, die syatem 1s designed to detect entry only through those accesses
andor asens uctually covered by the equipment listed on Schedule A of this Agreement, thar sich equipment performs only those functions, and the system is activaled
only under the citcumstances explained to the Client. Further, Client acknowledges that (a) Cotopany has explained the full range of protectiun, equipment end services
availoble to Cleent; (b} Client desires and has contracted for only the squipnient and services ltcmized on this Agreement, and (c} additional protection over and above that
provided horelnis available snd may be obtained from Company at an additional cost to the Clieat.

$2 CLIERT UADENSTAMDS AND AGKEES THAT 1é COMPANY SHOULD BE FOUHD UABEE JON LOSS QR DAMAGE BECALSE OF TRE FALINE OF TRE SEOTEM TO PEREORH PROPEL Ch THE FARURE OF CONPANT 0 PERECRM ANT
OF WT OBLGATIONS OR TO PROVIDE AMY OF TRE SERVICES SOBSCRIBED FORTH OU ALL STREDULES ATTACHED HERETO, IRCLOWIKG, BUY ROT LROTEDSAD IMGTALLETION, LEMMICE, HOWTCUIG, ON THE TAMORE O1 ANT EGUIPMERT
HRSTALLED 33, GR SEMACE PERFOERED $7 COMPANY (W ANT RESPECT WAATIOEVER, COMPANY'S WUASHLTE SALE MGT ERCEED A SUM EQUAL 10 THE ANWUAL SERVICE CHARGE PAYKEMT CONTRACTED 40% HEREIN GR TWO
FURONED AND FIFTY DOLLARS ($250.00), WATHEWER 3 THE LESSER AND TOMS LABILITY SHULL GE EXECUSVE: AMD TRAY THE PROVIIOWS CF THIS SECTION SHALL APPLY E LOIS OX OAHIGE, WAEESPECTIVE OF CAUSE OR ONGIN,
RESGLTS QUAECTEY OR AMDIRECELY, TO PERSON GH PROPERTY, FROH PERFORMANCE OF WOW-PERIGRHACE OF THE OBLIGATIONS THPOSED BY THE AGREEMENT, OR FROM MEGUGENCE, ACTIVE OR OTHER OTHERWISE, OF COHPANT,
TFS AGENTS, ASSIGNS OR ERPLOVEES,

5.3 CLIENT FURTHER ACWKOWLEOGES THAT CLENT HA} READ AMO ONDERITAMDS ALL OF TWS AGREEMENT IOCLUDING THE TERMT AD CONDITIONS OW THIS TOE AND PME REVERE SUE OF Tals DOCUMENT, PAXTICULARLT
PAMGRAPIC 5 REGARDING COMPANT'S LINETATIONS OF LABILITY AND AGREES TO THE AXOUWTS SET FORTH TNERED AS WELL AS THOSE TEAMS AMD CONDOS OM Ant SCHEDULE ATTACHED MERETO AAD ATKHOWREDGES

RECEIPT GF A TRUE COPY OF ALL APPLICABLE SCHEDULES, . _
IN WITNESS WHCRECF, and intending lo be hound hereby, the parties hereto have executed this Agreement this i qj day of IX ' Ss \ 20. \ 8S

COMPANY SEGURITY & FIRE SYSTEMS, INC. CLIENT
And/or ils assigns

 

 

 

   
     
 

By: é.
2.1 MUST BE COMPLETED)

By.

 

“en (NOTE: SECTION 2.1 MUST BE COMPLETED)

i H Security & Pire
nerepy gulhonze Security & Fire Systems ine. to {rx my signature to work orders and this egrooment necessaly for work being performed on my behalf by
Systerns Inc.etectranically Said electronic signature shall constitute my authorization for Seouslty & Fire System Ine. to do the work ordered and will obligate mo to pay for

work when urvoiesd .
al vAreement shall pol be dunding upon Company unless approved in weitiag by an authorized Manager for Company. fn the efSnt of non-approvel, the sole Liability of

Company shall be refund to Client the amount that has been patd to Company by Client upon execution of “3 Agreement.

+ Eyls I 5 to

ALARM LICENSE & Cl CTOR’S LICENSE # EC-13005550
ior 4

seen

   
  

Swen Marlon Contract js grool gut W928 zoneeigh cops

aa

   

   

   

 

  

https://www2.miami-dadeclerk.com/ocs/ViewerHTMLS.aspx?QS=B6%2f9EwnZiliih’*2.., 10/28/2019
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 21 of 37 Page 12 of 14

TERMS AND CONDITIONS
1 Increase ia Service Clurget

LI Company i i

fone a teed eae ee eo insreaie the Service Charges provided for heram by the same perceolnge as the 12 month moreage an the “Consumer Price lodex” (ull oes, all

a EUS Oe nent of lab by giving Cheat thiny (50) days written notice wm advance of the effective date of wach tuctease Gompany shall have the eight to fcreang
anal et Soh ey nao pea he CHL provided-that CHent approves nuch an ineccane, Written noting of an increase greater than as CPT sltall be govon sixty (60) days io
epee farina tad nate Fee increase ceuis falre “0 dény the increase within thisty (30) days of sotifi¢allon shill comstinte Chents agreement 1a auch increase.

2 ne Mtoe loans services ased upon Company service rates in effect at the time of tho eorvice ard art subject to change without notice.

21 Cleats scknowledge that all charger for sorvices act forth hecein ave based

j i tipor existing fedoral, state and local aaccs and utilley chatges, £0 tel
aay bechelars vi a Pasta fobe ie the ress at any ihmns, to increape the monthly charges provided hertla to ate ay sacha tate tea *
Chan arose to aan sien ip rapany by any ublity or goverumental agency relatiog to the pervice(s) provided under the terms. of this Agreement and

3. Clignts Dutles Asdo Ese of System

31 The Chons shal) caretily and properly test and ext the i manp
: ayatem inemedialely prior in the secunng of the premuscs aid carefully test he 5
anaes ky Company during the tet ofthis Agretment [funy defect im operetina of the System develope, win tht event ol power tera, interruption af
p servics, of other Interruption al Clients premses, Client shall notify Compasy tinmediataly. If specvictocior protection fi. ultrasonic, mugrowave,
tained, " at isu prt ofthe System, Client shalt walk (eat the System to the manner zecommended by Company ‘
When any dos poeta ed, olin, ut ot sc econ, wich se a one edn oye
ofa turbulence or moverneny which may interfore seth tise eficclivences af the $ a aaa nlonea pods wie (be ala ssyeton a * euear ah realy Compeay ef ay
race se cou cee sea pia ied reeves bat ay ftv fe babii rte Bk cloned periods while (bs sfannisysiem on Clent shall aotify Company of any
stall cooperate mpany in tho fastallotton, openuion und maintenance of the 8: i
tat aperation of the System, the roadering of wacvigas and fhe provision of security for the penne. aod shallow af ngructons end poooefars Company ay Frsscib t e

4.4 Cliont aprees to furmab forthwith » lat ofthe pames,

a2

addresses and (clephone qumbent ofall persons authonzed ta eater or remain on Client’ i sfied i
evont of an alain. Clicat shall also forsuisha i i seovidod aren. Clete agzee | ae tl changts aeenenstnd
Ae ae arn above Company ie ae closing aud boliday schédulo, if applicable to the services provided hears. Client agrees to provide all changes, rowstobs and

3 Tab Paty Tadeo
et He Client is the ordinary couse Of business bas custady ofthe proporty of altiets, or flee alata 4; : prope i
yitent-oxtends to protect property of ouvert Cleat to mod ahait inde
ae ana old harass Eoneany, iis employes and agente for and agaiost alt claims bronghl by parties other than the yeriea sc tue Agtcemtent. This peveigion chal apply a] aloes
Sine 3 iw in Nealon ae ene. haber ta perform eel se In products, dealgs, installoen, maycuaice, apernlhn oF Qat-operstion of th Systera
band nv, WY on strigt of product flabi f Comp Hi i i
eS a rae ac cnolonte ot Gonpary wail nde ably on 2 pat any, (19 emplayos or agents, but this provision shall no epply to olaima for lesa or
& cients Purchase Onje; .
1 Tris understood and agreed by and borween tha parties hereto thot if tiers i any coallict betwen this. Agreenan| and Cleat’ hase Ordor thi
Porghass Ordor is prior or subsequent 0 this Agreement SPS has fi 4 ne Hs Punhase Ordre Apsecment stl gov, wether sn
7 enn by chet D ar the nght of first refusal on new and ropa systems, :
ee oats that tbe pale gr manater of Chent's premiaos shall not relieve Client of duties and obligations under this Ageoament unless Compuay agross to the trausfer of thes
3, Assignoos aud / or Subeontictors of Company

8.) Company shall have the right to assign tht Agreement i whole or in part Lo
‘ any other pergon, firm or corporation and chal have the Further right to subeootract any surveillance,

monitonag, maintensnce, patrol, pinergency teapoase, oF other services Itrnay perform. Client nokoowledges thar hta Agrecment, and MA tee paraprapha relaang Company's
famamunl bubukty, and third party indetnoifivation, chal} iouro to the boneditof mad are applicable to wey assigases and/or subeoatractore of Company, and that they biad Clignt with respect to
gard anvigaeas and/or subcontrantars with the same Corce end cffect as they bind Clisat to Company

9. Additional Services
91 Clieul agreus that Chien may mubsetibe for or purcltass additonal kervices equipment of secunty protection Bom Company xt agreed prices by writion purchase order or comisatt arit that
any euch addliigngl services, equgtrent oc protections alial!, exeept fox tho pricy (o, bo governed extlunively by this Apeement “ a
9.2 The Client agrecs that unless nuiborized by Company, aby nlterations, removal of tarp g with tha equipment of the attach
any put thereof shall operate lo vaid any warranties provided herein, -

noy agency or buceay having jurisdiction, oF Chent by bis or its own act shall require ur niake necasiry any cbaages.sa ths eieut originally anstalled Client agrees, og doznand, ¢

pay for {he reasoteble oat of auch changes. y yany ad oogindly ree, on Genus

10) Default / Termnaticn

10-1 Ia the evens (E) Client falls to pay any amount due for the System, (11) Chtent daily 10 goniply with auy of tba terma and con(hons hergof, (TH) Chent makes an nisignment for the beneSt
of creditors, {1} un order for reilef is entered against Cleat under any chapter of the National Bankzeptoy Code as amended, (¥) ereceiver of trurtee wappointed for all or substantally all
of the rssets of Client, Company may purue any ane of magne of tho followmig remedies, which wee cumulative andioon-exchusive:
x) Terminate ath services subscribed fer hereunder by ghrug fivo (5) days weitten notice to Client and veeover al) amiounts then due (s Company.
b) Take possossion of all Company owned equipment.
9) Reeover from Chent a} amonnis due bezouncor,
d)— Pyrsus any other remedy at Law naw or hereaiter cxistuig.
Tt) Delays or fnterruptian
111 Company assumes no hutaiity for delay in the installation of the Systeas for wterwpliuu of Services, oF damage done to eny equipment due to strikes, mots, foods, etarms, carlhquekca,
fire, power failures, tesurtechoat, iatertrption or unavailability of toloplione or cable service, actof God, or for any other ease beyond dhe contro! of Contpany, and will not be required ta
provide tastallation for services, of repairs, Cheat while interruption of servioca dea to eny auch cause Clay COnLLNUS.
11.2 Company astumes ro Habiuty for delay of usttallation or eervies duo fono-cooperation of the Client or bis agents in providing eccets to that area of the premesee where ihe equpment
ig to be located ne for delays or interruptions pf installation or service on any dovies or devices of he Client or of uthers to which Company's equipment ts attached Lf Chent is unable to
hava premizes avrileble for fostallation of equipraedt within ninety (90) days of date Company 44 ready to begin installation, Client shall pay any additional Inbor or equipmeett costs incurred
‘by Counpeny dus to price increases occurring after the ninety (90) days period hus expired. Such edditonal costs shall be Lnauted to e¢rual uscreases in prices end shall be payable upon
demand,

gof any device, tothe eq

Ingurante

12 £ Company ecknowledges thal (¢ carries Workers Compensatzon and publsa Stability insurance ppplicable te the work performed wader dias Agreement

13. Telupbone Service
13.1 Client agrees in fortish any necassicy telephone eaTvice OF telephone linen at Clioat's own caponse Any and all telephone company charges ehuall be billed to Chents telephone bill,
uniggs specified athorwise 30 Paragraph 2 00 the front aide of dis Agreemont.

14 Electrical Cutrent
14 1 The Client agrecs to furnith any notossary electneal service and current dhequgh tha Clicat's meter asd at the Cliont's sole expense.
$43 Tile Clouse, Paragraph tilles msed tn [his ‘Agrecuieol ace for reference onty and are nol 10 be coustituted as governing the construction of ibe spssife provissons ms this Agreoment.

15, Payments, Dalinquesdles
Pagapert shall bey due synen thea rowel of levuloa by GHeet untess athorwiew speciited Un que sun nergat. Amores Mall acct ls on Alb amounts more than Hurty {JU} days pas! dae-al the
manuiim allowable rate All paymente abal) be dug and payable al Company's offica pet forth on tbe front heroof, If am attorney i employed {9 collect wey amount dus Company, Chent
agreed to pay Company vessorable altomey fees and cots inqused when permitted by appliceble law Uf Serviecs ore discontinued beonuse of Client's past due balance, and t€ Client desires
so-bave bye spontorlag ervica reactivated, Chent agrees $0 pay 2% edvance 19 Company a recomurect charge to be fixed by Company at a roasonable amavot

16. Agreonent, Modificetion, Warver

‘ AE thr oriing is intended by the particy a4 « final expression of thew agreemdnt anda a completa and exclusive statemoot of the terms tharcof This Agrenment supersedes all prior
intions, imderstandmgs or agreements of the parties, witten oF oral, 01d abel coustihute the ole terms wed conditians of sale for all cquiprient and scrinces. ‘This Agreement can bo

qpodified only in-writing, ssened by the parnes or their daly antborzad ugent, ‘Wo waiver oc a breach of any term oF condition of this Agresesont shall be construed to be a waiver ofany
apceeeding broach.

17 Acceleration Cieuse .
17 1 Tha failure (o pay the amounts under paragraphs 142,213,114) 2,0 3, aud 2 shall reault in & dofault under this contractand all preseut and fulwe payments due undies suid
paragraphs shptt inumediately become due and payable. All sums das and payable shall boar intareat af the maxuiium cats allowed by law frow date of default woul paid

12. Renowel Clause Untoss otherwise penvidod rrider the terstis ofthe attached sobeduls, this Agresmsat shall aulomstoatly renew for a penod of 3 years at tho cod of such primary ternt oF any

yeuowal ter™ thereafier unless Clions shall have given written notice to Company auxty {60} days before the end of te primacy synewal term. Hotes must be sent sala corfied return receipt

sau
INITIALS ~

 

19. Late Fee Uf payrveat a uot recolved by the 10* of the THonls the Company reserves: the night to charge a late fee, whiek will by 1.5 per month, [5% a year,
zona

https://www2.miami-dadeclerk.com/ocs/ViewerHTMLS aspx?QS=B6%2f9EwnZlhiih%2... 10/28/2019
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 22 of 37 Page 13 of 14

 

 

Uy SCHEDULE E MAGNOLIA LANE BLDG 7427
FIRE SERVICES AGREEMENT WITH COMPANY
INSPECTIONS AND CERTIFICATIONS
i.1 AS PART OF FIRE SERVICE AGREEMENT 2.2.1 Eer-Call Monthly Quarterly Scml-Annually Apnaslly
A) Aunyal Fire Alarm Juspection / Certification - $350.00
(Raging on Fire Alarm Syutent & Cert.)
B) Aunoal OL, FA tlon / Cert - $200.00

(Tagging on Fire Alaras Systent & Cert.)

 

Cy Anaya! UE Fire Certificate 200,

D) spection $42.69
(Tagging on Emergency/Eaxlt Light Systems & Cert, Tag

E} Annual Single Station Smoke Detector Certification 238.00

The Service Chargesof 5___ 3043.60 (tax wot inctuged) dispayable SS. 1042,60(ex not ineiucted), Agnaally
[4 RUNNER SERVICE :

A}

Buancr Service Norinal Bustness Hours iim . SS.
by Renee Bosiness 0 are? . ; pat, Me (Pee ~ Cail COVERS FIRST 2 HRS MIN SERVICE CALL CHARGE)
Nor r hi 5 3

le Serer 8 ——
(Non-Normal Business Hes. ayed p.m. - 7 a.m. MEF & Sat.— Sun} (Per- Cai COVERS FIRST 2 HRS MIN GERVICE CALL CHARGE) —

 

 

 

14 AGREEMENT ,
1 41 The subscriber hes contrasted with the Seevice Company for the Fire Alarm Systems and / or sorviogat premises indicated on Servos Apicement, (hereinafter
Galled the Promises}
1,52 The subscriber has coutraceed with the Service Company tp enter into agreement with Central Stgtion Service as per NFPAT2 and local Fire Department to
comply with Runner Service and Central Station Service and the subscriber agrees to pay fees for suci a9 per prico Listed on Schedule B

153 The Subscriber agrees with Company maintenance, testing and inspecting Ls included as per NERA72,that system will be maintained and fully fanctional at all
times and deficiencies repaired within 4 hour as per Co. Code Sect. 14-66 (a} and 14.66(5);1f specific part ts needed ro bo able to repair deficiencies and specific part
needs to be ordered, Company will advise AFU by means of latter.

1 $4 Tho Subsoriber agrees with Company thet rutner shail bs provided with keys or other means to access alarm as per Co, Code Seer 14-66(4)(a), an order to have
2 hour response sfter notification of alacts signal or supervisory signal and 4 hour response after nolification of trouble signal Tf monitoring is required Customer
agrees thet runner wall be dispatched withaut prior approvaf by Customer.

1, INSPECTIONS CERTIFICATIONS SERVICE

2.1 The Company and the Subscriber have entered into 2 Service Agreamont wherein and whereby the Company will provide additions) = Services for the
Subsenber, such serviecs to consist of those act and sball become part of2.2 21 Terms of thls Agreement, This agreement is non-ouicelable.

Baste Fire Alarm 8 include:
«) Direct cnll response by oxperienedd operators, to an emergency conditida willl proper euthorilies art notified. 1 2 Fire Services.

b) Direct call response unt! a station deedgnated by subsoriber is notified.
c) Direot dispatch of Service Technician billgd on hourly bass In accordance to noxisting price lst on scheduic,
¢} Subscriber agrees to pay Company for Pire Alarm Services {temtzed as part of 2.2.21 Terms of this Agreement and shall be govem by Fire
Service Agreement
22 The Subsonber and the Company agree that the Company's sole and only obligation under Schedule shall be to service and inspection reports.
Report any deficioncies to Property Management or guthorily having jurisdiction AHJ as optlined in NFPA 72 end 104

4) Any deficicnows for repasrt or modifications of system which customer rejects does not constitute waiver of this agreement. ‘The sole liabitity of
company under Schudulo C is to coport malfunction, on-operational Life Safety Proteclive Devices.

b) The company sole responsibility shall be to summlt doficiencios, Any Jabor for repairs and parts afc to be billed on a separate itemized bill. on on
hourly basis. And at-a current list price for paris as pet price list on schedule.

6} Tho Subsoriber shall immediately report to Company any claimed inadequacy in o: failure of he Flre Alarm system.

2.3. This Inspection, Certification shall continue for as tong ag the Company contracts with the Subsoniber as per 2.2.1, As per Secunity Service Agreement.
2.4 ‘Phis Service Agreement may alse be suspended at the Company's option, should the Fire Ata System Equipment or the premises hecame so substantially
damaged that further secvies |p uoprachble or mefusal to comply with NFPA 101-72 UT.
5} The Company assumes no [tabltity for delay in instellation of the system, or interruption of service dve to strike, rots, floods, fires, acts of God, war, or
any causes Deyond the control of the Company, including interrupbon in telephone service, The Company wall not ‘be required to supply sexvine to the
Subsoribor while interruption of service due to any such cause shall contiaue.

 

3. LIABILITY
The Company shail nnt be Mabie for any lors or damage ceused by defects or deBciencies in the Fire Alan System Equipment nor shall the Company ineut any hability
for eny delay in resp tame orn ponse of the Fire Dep or other authorities, insbtutions of individuals aotified by the Company.

 

31 Misunderstood and agreed by Subseriber thal the Company Is aot an insures und thw insurance, Ifany, covering personal injury and property toss or damage on
Subgeriber’s premises shall be obtxined by the Subscnber; that the Company 13 being paid to monitor the Fire Alarm System designed to reduce certain risks of
loss and that the amount belng cherged by Ue Company are not sufficient ta guarantee that no loss will occur

32 This Inspection, Certification, Service may only be altered or modtfled by an sgreement in writing. signed by both parties.

Wate Mach op Comm et fa repo’ tines em gn ar Hatin): cats

namelalOno Lies mrmats_G, ei DATE 4i- 14-2015"

3084

https://www2.miami-dadeclerk.com/ ocs/ViewerHTMLS.aspx?QS=B6%2fEwnZlliih%2... 10/28/2019
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 23 of 37 Page 14 of [4

NAME_ MAGNOLIA LANE BLDG #7427 DATE__04-14-2015

 

SCHEDULE B

 

SECURITY SERVICES WITH COMPANY OWNED EQUIPMENT

1 AUTHORIZATION TO INSTALL:

LA Chent warrants that Client has fall authority from the owner and/or other person in control of the premises 10 permit the insiallation of the system under all

conditions set forth herein

1.2 Company is hereby authorized io install the system and tomake any proparetion such as drilling holes, driving nails, making sttachments or doing other things

Decessary Of pertinesl ty the installation of the systena,
1.3 Company shalt instal tho system during normal business hours, or a such other times as may be mutually agreed upoo between the parties.
2 ACCEPTANCE OF INSTALLATION:

2.1 Any error or omission in the installation of ibe systema must be catled to the attention of Company
in writing within thirty (30) days #fter completion of instaliation. Upon the expiration of said thirty
(10) days, the installation shall be deemed totally satisfactory to and accepted by Client,

3, CLEENE:

33 Clicnt, which represents and warrants that lt has the authority to do so, horeby authosizes and empawers Company, its agents or assigns, to install and maintain
the aforesnld equipment in said premises and to inspect, test and repair the equipment when necessary. Client further authorizes Company to make any changes
in oral to the equip mode 7 by any in the Client's prethises, property or equipment after the original wstallation has ben
completed and Client agrees to pay the reasonable cost thereof upon demand

4 BUSINESS HOURS:

41 It ls mutually agreed that the work of installation, repair and Company's perlodic Inspections and tests of the systems shell uaually be porforted during normal
business hours. Company assumes no responsibility for limited disruption of Clicnt's premises tfservice 1o equipment is required during business hours.
Company shall make necded repairs to its Bquipment within «reasonable tlme afler Company receives notice thal the repairs arc necessary. When necessary,
Company will make repairs at any me, day or night Should sepatra be necessitated by Client's action or neglect and require alght or weekend work such wark
shalj be billed to Client at Company’s then prevailing overtinse rate.

5, REPAIRS:

§.[ Company shall moke aff repairs and adjustments ay may be necessary for the proper operation aad matntonsence of the equipment provided that Client shall
txurtlse reasnnable care in the handing of the equipment and notifies Company promptly of any condition which may require service by Company The
expense of all ordinary maintenance and repair of said equipment, required because of normal wear and ter or equipment failures shall be borne by Company.
‘The expense of any extraordinary malalenance of repair of seid equipment due to elterations of the Chent's premises deliberate or negligent damage to such
premises or the cquipmicnl by Client, employees, guests or invitees, and mcluding but not Himited to damage caused by fire, lightning, water or theét, shall bs
home by the Chent

6. SYSTEM PROPERTY OF COMPANY:

61 ‘The system, including all materials associated therewith shall at all times remain the property of Company regardless of the manner of attachment to Lhe
locgtion, Chent hereby agrees to protect the equipment and to indemnify and pay Company the cost of repair or replacement ar any loss or demage to ths
equipment, including bul of limited to, loss by fire, yondalism, flood or other damages and destruction.

, NO LIENS OR ENCUMBRANCES:

7.1 Clieot agrees that 1 wil! not place any liens oF encurubrinecs upon any of the equipment covered by this Agrecment nor Will it knowingly pormnil ov cause such
Lens or encumbrances to be placed thereon by other perrang, and in tha event that any such liens of encumbrances are actually placed or permilicd to be placed
on such equipmont then Client at its own cost and expense ahall take all legal stops necossary to have such Jicrs o¢ encumbrances removed forthwith or in Liew
thereof Cent shell at its aan cost and expense flirnish whatever bond Is ocessary 10 chtain the release and complete discharge of such equipment from aaid
liens and encumbrances. Chent will not change or femove aay Insignia or lettering, which is theroafter placed thereon by or at the request of Company

REMOVAL OF EQUIPMENT: |

Sl Company may pemerye alt devices, instuments, arniiancex cohiness anc oxher materials aceoerated with tha ayutem, upon tarmination af dics Agrasmiant. The
remove! of such materials shall not be beld lo coustitule a waiver of the right of Company to collect any charges, which have been neorued upon the
lentiaation, treach of discontinuance of the service for any cause whatsoever Company shall have aod isoxpressly given the right to enter the premises and
remove aay and all of ts Equipment theroftom, Client agrecs to give Company at least ten (10) days siotics in writing of Client's imention to vacate the
aforementioned premises, and agreomont shall be deeraed in automatic defelt for fuilure io notify Company of such intention However, nothing beret
contained shall be deemed a waiver by Company of the Client's obligation to pay the periodic mstallments and other ohorges os horcin provided thr, or in the
event of wdefeult, the entize unpaid balance for the entire and unfinished term of this Agreement oF any renewal hereoE

82 Compony shall not be roquircd to ramove all of its cquipmons or wiring and in no event shall Compary be required to restore premises to its original (prc-
installation) condition oF lo remave foiling fram windows or doors.

SECURITY & FIRE SYSTEMS, INC
13016 SW 128 STREET
MIAMI FL 33186
SERVICING: DADE + BROWARD + MONROE PALM BEACH LEE«COWIER COUNTY
OUTSIDE DADE CALL 800:767.7734
E-MAIL BURGFIREOBELUSOUTH, 5”
STATE LICENSE # ECOD07137

sor ‘ mnmrais_&, U

 

I

 

https:/Awww?2.miami-dadeclerk.com/ocs/ViewerHTML5 caspx?QS=B6%2f9EwnZiih%2... 10/28/2019
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 24 of 37

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

 

MIAMI DIVISION

IN RE:
MAGNOLIA LANE CONDOMINIUM Case No.: 19-24437-LMI
ASSOCIATION, INC.

Debtor, Chapter 11

/

MAGNOLIA LANE CONDOMINIUM AP Case No.:
ASSOCIATION, INC

PLAINTIFF

v.
SECURITY & FIRE SYSTEMS, INC.

i

COMPLAINT TO AVOID AND RECOVER TRANSFERS PURSUANT TO
11. U.S.C. 547 AND 550 AND TO DISALLOW CLAIMS
PURSUANT TO 11 USC 502

EXHIBIT-B
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 250f37 page 1 of 4

Filing # 73369612 E-Filed 06/11/2018 02:04:32 PM

IN THE CIRCUIT COURT OF THE 11TH
JUDICIAL CIRCUIT, IN AND FOR MIAMI-
DADE COUNTY, FLORIDA
CASE NO. 17-028471 CAO]

SECURITY & FIRE SYSTEMS, INC.,

Plaintiff,

VS.

MAGNOLIA LANE CONDOMINIUM

ASSOCIATION, INC., a Florida

corporation,

Defendant.
/

MOTION FOR FINAL JUDGMENT AFTER DEFALLT
The Plaintiff, SECURITY & FIRE SYSTEMS, INC., by and through undersigned
counsel, hereby moves this Honorable Court to enter Final Judgment against the Defendant,
MAGNOLIA LANE CONDOMINIUM ASSOCIATION, INC., and states:
1. This action was filed against the defendant on December 12, 2017, and served on .
the defendant on December 21", 2017,
2. On April 2, 2018, when no response to the Complaint was filed or served, the
plaintiff filed a Motion for Court Default.
3. A hearing on the motion was held on April 24", 2018, and, on the same day. the
court entered a default against the defendant,
4, Counsel for the defendant appeared at the hearing, but withdrew immediately afier
the default was entered.

5, The default was served on counsel for the defendant in open court,

t

https://www2.miami-dadeclerk.com/ocs/V iewerH TMLS.aspx?QS=B6%2f9EwnZhih%2... 10/28/2019
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 26o0f37 Page2of4

6, Within two days of the default being entered, the plaintiff received a telephone
call from the defendant indicating that it was aware of the default being entered
against it.

7. Although the default was entered on April 24", 2018, and immediately served on
the defendant, the defendant has made no attempt to set it aside.

8. In addition to the contractual damages, the plaintiff has agreed to pay attorney's
fees based on 33% of the non-cost damages.

9, The defendant owes the plaintiff the sum of $342,029.11, (see Sworn Statement of
George Milian, President of Security & Fire Systems, Inc., attached hereto as
Exhibit “A” to this Motion).

WHEREFORE, the plaintiff moves this Honorable Court to enter a Final Judgment
against the defendant in the amount of $342,029.11, with interest to run at the rateof_ .%
from the date of the judgment.

Respectfully Submitted,

Steven Mark Greenberg, P.A.
7510 N.W. 79" Avenue, Suite Q3
Tamarac, Florida 33321

Telephone: (954) 830-1002
Facsimile: (954) 430-9289

E-Mail: smgpase@amail.com

{sf Steven M. Greenberg
Florida Bar Number 115046

https://www2.miami-dadeclerk.com/ocs/ViewerHTMLS saspx?QS=B6™2f9EwnZlliih%2... 10/28/2019
Case 19-01954-LMI Doc1 Filed 12/26/19 Page27o0f37 Page3of4

IN THE CIRCUIT COURT OF THE 11TH
JUDICIAL CIRCUIT, IN AND FOR MIAMI-
DADE COUNTY, FLORIDA
CASE NO. 17-028471 CAQI

SECURITY & FIRE SYSTEMS, INC.,

Plaintiff,

VS.

MAGNOLIA LANE CONDOMINIUM

ASSOCIATION, INC., a Florida

corporation,

Defendant.
/

SWORN STATEMENT IN SUPPORT OF
MOTION FOR FINAL JUDGMENT

The Plaintiff, hereby swears to the following:

1 I am George Milian, the president of Security & Fire Systems, Inc.

2. I have computed the amount of money the defendant, Magnolia Lane
Condominium Association, Inc. owes to Security and Fire, based on the contracts

between the parties:

a. Billed invoices $40,995.00

b. Contract dated 4/13/2015 97,211.64*

c. Contract dated 4/14/2015 §0,.625,58*
d, Attorney’s fees (@33%) 62,314.63
$251,146.85
e. 24 months interest @18% per year 90,412.87
DAMAGES $341,559.72
f. Costs 469.39
TOTAL WITH COSTS $342,029, 11

*Including sales tax

Exhibit 8

https://www2.miami-dadeclerk.com/ocs/ViewerHTMLS.aspx?Q S=B6%2f9EwnZlTiih%2.... 10/28/2019
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 28o0f37 Page4of4

Under penalties of perjury, I hereby swear that | have read the foregoing. and that the

facts stated in it are true,

      

-
ORGE MILIAN, President
SECURITY & FIRE SYSTEMS, INC,

Respectfully Submitted,

Steven Mark Greenberg, P.A,
7510 N.W. 79" Avenue, Suite Q3
Tamarac, Florida 33321
Telephone: (954) 830-1002
Facsimile: (954) 430-9289
E-Mail: smppase@ gmail con

 

‘si Steven M,_ Greenberg
Florida Bar Number 115046

https://www2.miami-dadeclerk.com/ocs/ViewerHTML5 caspx?QS=B6%2f9EwnZlliih%2... 10/28/2019
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 29 of 37

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

 

MIAMI DIVISION

IN RE:
MAGNOLIA LANE CONDOMINIUM Case No.: 19-24437-LMI
ASSOCIATION, INC.

Debtor, Chapter 11

i

MAGNOLIA LANE CONDOMINIUM AP Case No.:
ASSOCTATION, INC

PLAINTIFF

vy.
SECURITY & FIRE SYSTEMS, INC.

/

COMPLAINT TO AVOID AND RECOVER TRANSFERS PURSUANT TO
11. U.S.C, 547 AND 550 AND TO DISALLOW CLAIMS
PURSUANT TO 11 USC 502

EXHIBIT-C
Case 19-01954-LMI Doci1 Filed 12/26/19 Page 300f37 Pagel ofl

 

 

 

 

CFN: 20180446252 BOOK 31072 PAGE 3745
DATE:O7/25/2018 08:30:18 AM
HARVEY RUVIN, CLERK OF COURT, MIA-DADE CTY

IN THE CIRCUIT COURT OF THE 11TH
JUDICIAL CIRCUIT, IN AND FOR MIAMI-
DADE COUNTY, FLORIDA

CASE NO. 17-028471 CA0I
SECURITY & FIRE SYSTEMS, INC.,

 

Plaintiff, af Ss on
vg. eS a
Fan = m
GanF Go
MAGNOLIA LANE CONDOMINIUM Bea? = 2
ASSOCIATION, INC.,a Florida Gone OF
corporation, asoc BH Rm
S2e2 = 2
vo " OG
Defendant. e< eo %
re tn see

/ a

INA DGME FT T

This action was heard after entry of default against defendant Magnolia Lane
Condominium Association, Inc., and

IT IS ADJUDGED that plaintiff, Security & Fire Systems, Inc., 13016 S.W. 128° Street

 

recover from defendant, Magnolia Lane Condominium Association, Inc. 6625 Miami Lakes
: Drive, Suite 365, Miami Lakes, Florida 33014, the sum of $188,832,22 on principal, $62,314.63

for attorney's fees, with costs in the sum of $469.39, and prejudgment interest, in the surn of
hey i
$90,412.87 making a total of $342,029.11, that shall bear interest at the tate.

for which let execution issue, forthwith.

JUL 10 208
ORDERED at Miami-Dade County, Florida. on . 2018,

  
   

ORIGINAL

Copies furnished to: judge Miguel dela o

Steven M. Greenberg, Esq.
Attorney for Plaintiff
Magnolia Lane Condominium Association, Inc.

 

https://onlineservices.miami-dadeclerk.com/OfficialRecords/CFNDetailsHTML5 waspx?Q... 10/28/2019
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 31 of 37

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

 

MIAMI DIVISION

IN RE;
MAGNOLIA LANE CONDOMINIUM Case No.: 19-24437-LMI
ASSOCIATION, INC.

Debtor, Chapter 11

/

MAGNOLIA LANE CONDOMINIUM AP Case No.:
ASSOCIATION, INC

PLAINTIFF

v.
SECURITY & FIRE SYSTEMS, INC.

i

COMPLAINT TO AVOID AND RECOVER TRANSFERS PURSUANT TO
11. U.S.C. 547 AND 550 AND TO DISALLOW CLAIMS
PURSUANT TO 11 USC 502

EXHIBIT-D
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 32 of 37

Steven M. Greenberg, P.A,
Attorney at Law

7510 N.W. 79 Avenue, Suite Q3
Tamarac, Florida 33321
Telephone: (954) 830-1002
Facsimile: (954) 586-4132

E-mail: smgpasg@gmail.com

October 14, 2019

Att: John Paul Arcia, Esq.
John Paul Arcia, P.A.
175 S.W. 7" Street, Suite 2000
Miami Florida 33130

RE: Security & Fire Systems, Inc.
v. Magnolia Lane Condominium Association, Inc.

Dear Mr. Arcia:

Thank you for your e-mail of this date. Pursuant to your request, enclosed please find an analysis
of the status of the Magnolia Lane Account:

 

 

 

1. DATE OF FINAL JUDGMENT: July 10, 2018

2. AMOUNT OF FINAL JUDGMENT: $342,029.11

3. INTEREST RATE (POST-JUDGMENT): 5.97%

4. SETTLEMENT AGREEMENT: September 29, 2018

 

5. PAYMENTS BY MAGNOLIA

a. September 21, 2018 $ 10,000.00
b. October 10, 2018 16,000,00
c. November 16, 2018 10,000.00
d. December 10, 2018 10,000.00
e€. January 10, 2019 10,000.00
f. February 9, 2019 10,000.00
g. March 11, 2019 10,000.00
h. April 12, 2019 11,000.00
i, April 19, 2019 9,000.00
j- May 8, 2019 18,000.00
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 33 of 37

k. July 5, 2019 10,000.00

Ll. September 17, 2019 10,209.53

m. October 9, 2019 8,838.85
6. TOTAL AMOUNT PAID: $ 137,048.38

 

7. BALANCE, WITH INTEREST: $ 228,423.95

 

8. INSPECTIONS $ 4,000.00
9. POST-JUDGMENT COSTS: $ 2,815.00
10. ATTORNEY’S FEES' $ 25,000.00

ll. OUTSTANDING BALANCE: 3 260,238.95

Your e-mail evidences your belief that we are not entitled to the post-judgment interest ordered
by the Court, and the costs and fees associated with our collection attempts. Iam constrained to
point out that both the pre-judgment interest, and the post-judgment interest, fees, and costs, were
engendered solely as a result of your client’s refusal to deal with our firm in resolving this matter,
or in making a good faith effort to pay the debt. After the judgment was entered, instead of
moving immediately to collection, we entered into an agreement in good faith to allow the debt
to be paid off over several months, with payments that the Board and the property manager
approved.

When it became obvious that your client was attempting to thwart collection, and that it intended
to violate the agreement in multiple ways. I was retained to collect the debt. I agreed to a flat
fee, based on the amount of work deemed necessary to collect, and a reasonable rate. Needless to
say, the amount of work your client force me to expend more than justified the amount I agreed
to with my client.

It appears from your letter that the coupons necessary to collect the special assessment have not
even been sent out by the Association, despite the many, many promises to do so. The special
assessment was supposed to be levied in January of 2019, over ten (10) months ago. Your client
no longer is in any position to bargain for better terms, having violated agreement after
agreement.

I have been instructed by my client to immediately seek the appointment of a Receiver for the
sole purpose of collecting our debt. Please note that, in the Settlement Agreement signed by the
parties, Magnolia Lane has no standing to contest the appointment. Nor does it have standing to
withhold monies from the special assessment as they come in. We are entitled to every dime

 

‘By Contract
Case 19-01954-LMI Doc 1

collected, as soon as it is collected.
Please inform your client of our position.

Very truly yours,

Steven M. Greenberg

Filed 12/26/19 Page 34 of 37
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 35 of 37

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

 

MIAMI DIVISION

IN RE:
MAGNOLIA LANE CONDOMINIUM Case No.: 19-24437-LMI
ASSOCIATION, INC.

Debtor, Chapter 11

/

MAGNOLIA LANE CONDOMINIUM AP Case No.:
ASSOCIATION, INC

PLAINTIFF

¥.
SECURITY & FIRE SYSTEMS, INC.
f

COMPLAINT TO AVOID AND RECOVER TRANSFERS PURSUANT TO
11. U.S.C. 547 AND 550 AND TO DISALLOW CLAIMS
PURSUANT TO 11 USC 502

 

EXHIBIT-E
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 36 of 37

JOHN PAUL ARCIA, PA.

 

Latitude One Office Building | 175 $.W. 7" Street, Suite 2000 | Miami, Florida 33174
T 786.429.0410 | F 786.429.0411] parcia@arcialaw.com

November 29, 2019
Security. & Fire Systems, inc, Copy To: Steven Mark Greenberg, PA
4577 North Nob Hill Read, Suite 205 7510 NW 79 Ave, Suite Q3
Sunrise, Florida 33351 Tamarac, Florida 33321
Attention: Mr. George Milian (Registered Agent) Attn: Mr. Steven Greenberg, Esq.
Sent Email to: milian@burgfire.com Email to: smgpasg@egmail.com
Certified Mail 7019 0700 0000 4213 0604 Certified Mail 7019 0700 0000 4213 0611
CC. Michael Frank, Esq.
mfrank@bkelawmiami.com
Certified Mail: 7019 0700 0000 4213 0642
REFERENCE: Debtor in Possession, Magnolia Lane Condominium Association, Inc.

Demand for Return of Preference Payment
Creditor: Security & Fire Systems, Ine.
Amount of Preference Payment: $ 21,134.98

Dear Mr. Milian

This Law Firm serves as Bankruptcy Counsel to Debtor in Possession, Magnolia Lane
Condominium Association, Inc. (hereinafter, “Association”). On October 28, 2019 (hereinatter,
“Petition Date”), the Association filed a Voluntary Chapter 11 Bankruptcy Petition un the United
States Bankruptcy Court, Southern District of Florida. The Case Style and Case Number is:

IN RE: Magnolia Lane Condominium Association, Inc.
Case Number is: 2019-24437-LMI

Under Section 547 of the Bankruptcy Code, a Debtor in Possession may make a claim to recover
payments made by the Debtor in Possession to non-insiders within ninety (90) days of a bankruptcy
filing. A Debtor is deemed insolvent ninety days prior to the filing of any Bankruptcy. Section
547 allows a Debtor to recover payments made by the debtor while the Debtor was insolvent.
Payments made to Creditors during the ninety-day period prior to the Bankruptcy are referred to
as Preference Payments.

 

 

John Paul Arcia, PA-File $77.26 1
Case 19-01954-LMI Doc1 Filed 12/26/19 Page 37 of 37

Preference Payments, You have received Preference Payments in the amount of § 21,134.98.

This amount consists of the Following payments which were made to you within 90 days of the
Petition Date:

© 09/17/2019 $ 10,209.53
© 99/25/2019 $b 8,838.85
© 10/28/2019 $ 2,686.60

Demand for Payment. Demand is made that you pay to the Association the sum of
$ 21,134.98. within Ten (10) days from the receipt of this letter. This amount represents the
payments made to you by the Association/DIP within the 90 days prior to the Petition Date. Should
you fail to comply with the Demand made in this letter, the Association shall file an Adversary
Proceeding against you in the United States Bankruptcy Court for the Southern District of Florida
to recover the Preference Payment.

Thank you for your immediate attention to this matter. Should you have any questions or concerns,
please do not hesitate to contact me.

PLEASE GOVERN YOURSELF ACCORDINGLY

 

CC,

Security & Fire Systems, Inc.

13210 SW 132"4 Avenue, Suite 8

Miami, FL 33186

Certified Mail: 7019 0700 0000 4213 0628

George Milan

4577 North Nob Hill Road, Suite 205
Sunrise, FL 33351

Certified Mail: 7019 0700 0000 4213 0635

George Milan

7451 Wiles RD., Suite 101

Coral Springs, FL 33067

Certified Mail: 7019 0700 0000 4213 065A

 

John Paul Arcia, PA-File 577.26 3
